DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 14 July 2021 has been entered. Claim(s) 1-10 and 12-21 remain pending in this application. Claim(s) 11 has been cancelled.  Claim(s) 21 is new.
The amendment to Claims 4 and 8 have overcome the §112(b) rejections set forth in the office action mailed 15 April 2021.
The amendment to the drawings has overcome the drawing objections set forth in the office action mailed 15 April 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 12-19 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grafwallner (U.S. Patent No. 3,943,706), hereinafter Grafwallner.

Regarding Independent Claim 1, Grafwallner teaches a thrust chamber device (Figure 2), comprising: 
a thrust chamber (22, 23 and 24) with a thrust space having a first portion (22), a second portion adjacent thereto (23), and a third portion adjacent to the second portion (24), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 2 – the radially outer wall is the outer nozzle wall, which surrounds all portions of the thrust chamber – See annotated figure below for clarification) having an outer thrust space surface (Figure 2 – the surface facing the inside of the thruster space is the outer thrust space surface), which outer thrust space surface tapers in the first and second portion toward the third portion (Figure 2 – the outer thrust space surface of both the first and second portions tapers down as on the ends closest to the third portion), widens in the third portion away from the second portion (Figure 2 – the outer thrust space surface widen as it extends away from the third portion), and has a narrowest point at the transition from the second portion to the third portion (Figure 2 – the outer thrust space surface has its narrowest point, 23a, at the transition from the second portion to the third portion), 
the first portion being delimited by an inner nozzle wall (Figure 2 – the first portion, 22, is defined by a radially inner nozzle wall – See annotated figure below for clarification) with an inner thrust space surface (Figure 2 – the surface facing the first portion, 22, is the inner thrust space surface), which tapers toward the second portion (Figure 2 – the inner thrust space surface tapers inward towards the first portion as it approaches the second portion, 23), an annular combustion chamber (Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces) being Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 2 – the wall that contains the injection bores, 42 and 52, that is on the side of the first portion opposite the second portion is an injection wall that delimits the first portion), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 2 – the injection wall connects the inner nozzle wall and the outer nozzle wall), and 
a plurality of first propellant inlets (Figure 2 – the injection bores, 52, and the outlets from the duct, 58, are the plurality of first propellant inlets) for a first propellant component (Figure 1 – Column 8, Lines 42-58 – the first propellant inlets inject hydrogen which is the first propellant component) and a plurality of second propellant inlets (42) for a second propellant component (Column 8, Lines 35-39 – the second propellant inlets, 42, inject an oxidizer which is a second propellant component), 
wherein: the outer nozzle wall comprises at least a part of the plurality of first propellant inlets (Figure 2 – the outer nozzle wall has at least part of the of the plurality of first propellant inlets at the duct, 58), and 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 2 – the second propellant inlets, 42, are only located within the injection wall).

    PNG
    media_image1.png
    954
    755
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Grafwallner

Regarding Claim 2, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches the outer nozzle wall is at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets (Figure 2 – the first propellant inlets include the outlets from the duct, 58, which are holes formed in the outer nozzle wall thereby making the outer nozzle wall at least partially fluid permeable to form at least part of the plurality of first propellant inlets).

Regarding Claim 3, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches the outer nozzle wall is porous so as to form at least a part of the plurality of the first propellant inlets (Figure 2 – the first propellant inlets include the outlets from the duct, 58, which are holes formed in the outer nozzle wall thereby making the outer nozzle wall porous to form at least part of the plurality of first propellant inlets).

Regarding Claim 10, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) the inner nozzle wall has a plurality of inner coolant inlets (This limitation is claimed as an alternative and therefore not required when another alternative is met), and/or the outer nozzle wall has a plurality of outer coolant inlets for a coolant for cooling the inner nozzle wall and/or the outer nozzle wall (Figure 2 – the outer nozzle wall have a plurality of outer coolant inlets to the cooling channels, 57, to provide a coolant to cool the outer nozzle wall)s 
or 
These limitations are claimed as alternatives and therefore not required when another alternative is met).

Regarding Claim 12, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) the injection wall is ring-shaped in order to close the ring-shaped annular combustion chamber (Figure 2 – the injection wall is flat and perpendicular to a vertical central axis of the thrust chamber therefore it would be in the form of a ring), 
and/or 
b) the injection wall comprises only second propellant inlets (This limitation is claimed as an alternative and therefore not required when another alternative is met),
 and/or 
c) the plurality of second propellant inlets are provided in the form of channels, which have channel mouths directed into the annular combustion chamber (This limitation is claimed as an alternative and therefore not required when another alternative is met).

Regarding Claim 13, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) the inner thrust space surface is convexly curved or substantially convexly curved in the direction of the outer thrust space surface (Figure 2 – the inner thrust space surface have a convexly shaped portion facing the outer thrust space surface – See annotated Figure below for clarification), 
and/or 
b) the outer thrust space surface is convexly curved or substantially convexly curved in the direction of the inner thrust space surface (Figure 2 – the outer thrust space surface has a convexly shaped potion facing the inner thrust space surface – See annotated figure below for clarification).

    PNG
    media_image2.png
    954
    755
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Grafwallner
Regarding Claim 14, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) the thrust chamber defines a longitudinal axis, and wherein the thrust chamber is rotationally symmetrical with respect to the longitudinal axis (Figure 2 – the thrust chamber shown in Figure 2 is rotationally symmetrical about a vertical central longitudinal axis), 
and/or Serial No.: 16/567,049-7- 
b) the thrust chamber defines a longitudinal axis, and wherein the thrust chamber, the first portion and/or the second portion and/or the third portion, are rotationally symmetrical with respect to the longitudinal axis (Figure 2 – the thrust chamber shown in Figure 2 is rotationally symmetrical about a vertical central longitudinal axis, therefore the first portion, second portion and third portions are rotationally symmetrical about the longitudinal axis), 
or 
c) the thrust chamber defines a longitudinal axis, and wherein the thrust chamber is rotationally symmetrical with respect to the longitudinal axis, wherein the outer thrust space surface and/or the inner thrust space surface are rotationally symmetrical with respect to the longitudinal axis (This limitation is claimed as an alternative and therefore not required when another alternative is met), 
or 
d) the thrust chamber defines a longitudinal axis, and wherein the thrust chamber, the first portion and/or the second portion and/or the third portion are rotationally symmetrical with respect to the longitudinal axis, wherein the outer thrust space surface and/or the inner thrust space surface are rotationally symmetrical with respect to the longitudinal axis (This limitation is claimed as an alternative and therefore not required when another alternative is met).

Regarding Claim 15, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches the outer thrust space surface has the form of a hyperboloid of revolution at least in part (Figure 2 – the outer thrust space surface has the form at least in part of a revolved hyperboloid in the area of the throat, 23a).

Regarding Claim 16, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) a first injection device (29) for injecting the at least one first propellant component intoSerial No.: 16/567,049-8- the thrust space in a direction transverse, in particular perpendicular, to the inner thrust space surface and/or the outer thrust space surface (Figure 2 – the pump, 29, is an injection device which delivers the first propellant component to the duct, 58, that provides the propellant through/transverse to the outer thrust space surface), 
or 
a first injection device (29) for injecting the at least one first propellant component into the thrust space in a direction transverse, in particular perpendicular, to the inner thrust space surface and/or the outer thrust space surface (Figure 2 – the pump, 29, is an injection device which delivers the first propellant component to the duct, 58, that provides the propellant through/transverse to the outer thrust space surface), wherein the first injection device comprises a first pump device for pumping the at least one first propellant component from a first propellant store (Figure 2 – the injection device, 29, is a pump for pumping propellant from the first propellant store, 31), through the plurality of first propellant inlets, into the thrust space (Figure 2 – the pumping device, 29, provides the propellant to the thrust space through the first propellant inlets),
and/or 
b) a second injection device for injecting the at least one second propellant into the first portion in a direction parallel or substantially parallel to tangents to the inner thrust space surface and/or the outer thrust space surface (This limitation is claimed as an alternative and therefore not required when another alternative is met), 
or 
a second injection device for injecting the at least one second propellant into the first portion in a direction parallel or substantially parallel to tangents to the inner thrust space surface and/or the outer thrust space surface, wherein the second injection device comprises a second pump device for pumping the at least one second propellant component from a second propellant store, through the plurality of second propellant inlets, into the first portion (This limitation is claimed as an alternative and therefore not required when another alternative is met).

Regarding Independent Claim 17, Grafwallner teaches an engine, in particular for a flying object or an aircraft (Figure 2 – Abstract, Line 1 – the engine in Figure 2 is for a rocket, which is a flying object), comprising: 
a thrust chamber device (Figure 2), comprising: 
22, 23 and 24) with a thrust space having a first portion (22), a second portion adjacent thereto (23), and a third portion adjacent to the second portion (24), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 2 – the radially outer wall is the outer nozzle wall, which surrounds all portions of the thrust chamber – See annotated figure below for clarification) having an outer thrust space surface (Figure 2 – the surface facing the inside of the thruster space is the outer thrust space surface), which outer thrust space surface tapers in the first and second portion toward the third portion (Figure 2 – the outer thrust space surface of both the first and second portions tapers down as on the ends closest to the third portion), widens in the third portion away from the second portion (Figure 2 – the outer thrust space surface widen as it extends away from the third portion), and has a narrowest point at the transition from the second portion to the third portion (Figure 2 – the outer thrust space surface has its narrowest point, 23a, at the transition from the second portion to the third portion), 
the first portion being delimited by an inner nozzle wall (Figure 2 – the first portion, 22, is defined by a radially inner nozzle wall – See annotated figure below for clarification) with an inner thrust space surface (Figure 2 – the surface facing the first portion, 22, is the inner thrust space surface), which tapers toward the second portion (Figure 2 – the inner thrust space surface tapers inward towards the first portion as it approaches the second portion, 23), an annular combustion chamber (Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces) being formed between the inner thrust space surface and the outer thrust space surface and Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 2 – the wall that contains the injection bores, 42 and 52, that is on the side of the first portion opposite the second portion is an injection wall that delimits the first portion), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 2 – the injection wall connects the inner nozzle wall and the outer nozzle wall), and 
a plurality of first propellant inlets (Figure 2 – the injection bores, 52, and the outlets from the duct, 58, are the plurality of first propellant inlets) for a first propellant component (Figure 1 – Column 8, Lines 42-58 – the first propellant inlets inject hydrogen which is the first propellant component) and a plurality of second propellant inlets (42) for a second propellant component (Column 8, Lines 35-39 – the second propellant inlets, 42, inject an oxidizer which is a second propellant component), 
wherein: the outer nozzle wall comprises at least a part of the plurality of first propellant inlets (Figure 2 – the outer nozzle wall has at least part of the of the plurality of first propellant inlets at the duct, 58), and 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 2 – the second propellant inlets, 42, are only located within the injection wall).

    PNG
    media_image1.png
    954
    755
    media_image1.png
    Greyscale

Figure 3 - Annotated Figure from Grafwallner
Regarding Independent Claim 18, Grafwallner teaches a flying object or aircraft (Abstract, Line 1 – the system is for a rocket which is a flying object), comprising:
a first propellant store (31) for at least one first propellant component (Column 7, Lines 50-54 – the first store, 31, contains a first propellant component, for example hydrogen), 
a second propellant store (30) for at least one second propellant component (Column 7, Lines 50-54 – the second store, 30, contains a second propellant component, for example oxygen), and an engine (Figure 2) comprising a thrust chamber device (Figure 2), the thrust chamber device comprising: 
a thrust chamber (22, 23 and 24) with a thrust space having a first portion (22), a second portion adjacent thereto (23), and a third portion adjacent to the second portion (24), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 2 – the radially outer wall is the outer nozzle wall, which surrounds all portions of the thrust chamber – See annotated figure below for clarification) having an outer thrust space surface (Figure 2 – the surface facing the inside of the thruster space is the outer thrust space surface), which outer thrust space surface tapers in the first and second portion toward the third portion (Figure 2 – the outer thrust space surface of both the first and second portions tapers down as on the ends closest to the third portion), widens in the third portion away from the second portion (Figure 2 – the outer thrust space surface widen as it extends away from the third portion), and has a narrowest point at the transition from the second portion to the third portion (Figure 2 – the outer thrust space surface has its narrowest point, 23a, at the transition from the second portion to the third portion), 
Figure 2 – the first portion, 22, is defined by a radially inner nozzle wall – See annotated figure below for clarification) with an inner thrust space surface (Figure 2 – the surface facing the first portion, 22, is the inner thrust space surface), which tapers toward the second portion (Figure 2 – the inner thrust space surface tapers inward towards the first portion as it approaches the second portion, 23), an annular combustion chamber (Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces) being formed between the inner thrust space surface and the outer thrust space surface and extending over the first portion (Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 2 – the wall that contains the injection bores, 42 and 52, that is on the side of the first portion opposite the second portion is an injection wall that delimits the first portion), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 2 – the injection wall connects the inner nozzle wall and the outer nozzle wall), and 
a plurality of first propellant inlets (Figure 2 – the injection bores, 52, and the outlets from the duct, 58, are the plurality of first propellant inlets) for a first propellant component (Figure 1 – Column 8, Lines 42-58 – the first propellant inlets inject hydrogen which is the first propellant component) and a plurality of second propellant inlets (42) for a second propellant component (Column 8, Lines 35-39 – the second propellant inlets, 42, inject an oxidizer which is a second propellant component), 
Figure 2 – the outer nozzle wall has at least part of the of the plurality of first propellant inlets at the duct, 58), and 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 2 – the second propellant inlets, 42, are only located within the injection wall).

    PNG
    media_image1.png
    954
    755
    media_image1.png
    Greyscale

Figure 4 - Annotated Figure from Grafwallner
Regarding Independent Claim 19, Grafwallner teaches a method for operating a thrust chamber device (Figure 2) which comprises a thrust chamber (22, 23 and 24) with a thrust space having a first portion (22), a second portion adjacent thereto (23), and a third portion adjacent to the second portion (24), 
the thrust space being delimited in all three portions by an outer nozzle wall (Figure 2 – the radially outer wall is the outer nozzle wall, which surrounds all portions of the thrust chamber – See annotated figure below for clarification) having an outer thrust space surface (Figure 2 – the surface facing the inside of the thruster space is the outer thrust space surface), which outer thrust space surface tapers in the first and second portion toward the third portion (Figure 2 – the outer thrust space surface of both the first and second portions tapers down as on the ends closest to the third portion), widens in the third portion away from the second portion (Figure 2 – the outer thrust space surface widen as it extends away from the third portion), and has a narrowest point at the transition from the second portion to the third portion (Figure 2 – the outer thrust space surface has its narrowest point, 23a, at the transition from the second portion to the third portion), 
the first portion being delimited by an inner nozzle wall (Figure 2 – the first portion, 22, is defined by a radially inner nozzle wall – See annotated figure below for clarification) with an inner thrust space surface (Figure 2 – the surface facing the first portion, 22, is the inner thrust space surface), which tapers toward the second portion (Figure 2 – the inner thrust space surface tapers inward towards the first portion as it approaches the second portion, 23), an annular combustion chamber (Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces) being Figure 2 – the first portion, 22, is shown to be an annular combustion chamber between the inner and outer thrust space surfaces), 
the first portion being further delimited on a side facing away from the second portion by an injection wall (Figure 2 – the wall that contains the injection bores, 42 and 52, that is on the side of the first portion opposite the second portion is an injection wall that delimits the first portion), which connects the inner nozzle wall and the outer nozzle wall to one another (Figure 2 – the injection wall connects the inner nozzle wall and the outer nozzle wall), and 
a plurality of first propellant inlets (Figure 2 – the injection bores, 52, and the outlets from the duct, 58, are the plurality of first propellant inlets) for a first propellant component (Figure 1 – Column 8, Lines 42-58 – the first propellant inlets inject hydrogen which is the first propellant component) and a plurality of second propellant inlets (42) for a second propellant component (Column 8, Lines 35-39 – the second propellant inlets, 42, inject an oxidizer which is a second propellant component), 
wherein: the outer nozzle wall comprises at least a part of the plurality of first propellant inlets (Figure 2 – the outer nozzle wall has at least part of the of the plurality of first propellant inlets at the duct, 58), and 
the plurality of second propellant inlets are arranged or formed only in the injection wall (Figure 2 – the second propellant inlets, 42, are only located within the injection wall);
the method comprising injecting a greater amount of the first propellant component than is necessary for cooling the inner nozzle wall and/or the outer nozzle into the thrust space through a part of the plurality of the first propellant inlets (Figure 2 – the first propellant component is injected from the cooling channels, 57, and through the injector wall therefore the amount of first propellant component injected through the first propellant inlets in the injector wall is an amount greater than the amount necessary for cooling the outer nozzle wall since it is not provided to the cooling channels).

    PNG
    media_image1.png
    954
    755
    media_image1.png
    Greyscale

Figure 5 - Annotated Figure from Grafwallner

Regarding Claim 20, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) at least an amount of the first propellant component more than twice the amount necessary for cooling of the inner nozzle wall and/or the outer nozzle wall is injected through the plurality of first propellant inlets (This limitation is claimed as an alternative and therefore not required when another alternative is met), 
and/or 
b) the entire first propellant component is injected into the thrust space through the plurality of first propellant inlets (Figure 2 – all of the first propellant component from the store, 31, is injected into the thrust space through the first propellant inlets).

Regarding Claim 21, Grafwallner teaches the invention as claimed and discussed above. Grafwallner further teaches a) the inner thrust space surface has the form of a hyperboloid of revolution at least in part (This limitation is claimed as an alternative and therefore not required when another alternative is met), 
and/or 
b) the annular combustion chamber has a constant or substantially constant cross- sectional area (Figure 2 – the annular combustion chamber in the area of the first portion, 22, has a section that is a constant cross-sectional area), 
and/or 
c) the cross-sectional area of the annular combustion chamber changes as a function of a spacing from a first end of the annular combustion chamber so as to form at least one This limitation is claimed as an alternative and therefore not required when another alternative is met).



    PNG
    media_image1.png
    954
    755
    media_image1.png
    Greyscale

Figure 6 - Annotated Figure from Grafwallner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grafwallner in view of Lau (U.S. Patent No. 4,841,723), hereinafter Lau.

Regarding Claim 4, Grafwallner teaches the invention as claimed and discussed above. Grafwallner does not explicitly teach a) a porosity of the outer nozzle wall is at least 10% at least in part, or a porosity of the outer nozzle wall is at least 15% at least in part,- 32 - or a porosity of the outer nozzle wall is at least 20% at least in part, and/or b) a porosity of the outer nozzle wall changes as a function of the spacing from a first end of the first portion (This limitation is claimed as an alternative and therefore not required when the another alternative is met), or a porosity of the outer nozzle wall changes as a function of the spacing from a first end of the first portion (This limitation is claimed as an alternative and therefore not required when the another alternative is met), wherein the porosity decreases starting from the first end of the first portion toward the narrowest point (This limitation is claimed as an alternative and therefore not required when the another alternative is met).
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an outer nozzle wall (52) that has a porosity Column 10, Lines 33-37 and Line 54-Column 11, Line 5). Therefore the porosity of the outer nozzle wall is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a desired level of diffusion of hydrogen and resulting transpiration cooling.  
Therefore since the general conditions of the claim, i.e. that the outer nozzle wall was porous, were disclosed in the prior art by Grafwallner, it is not inventive to discover the optimum percent of porosity of the outer nozzle wall by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a porosity of the outer nozzle wall to be at least approximately 10% at least in part, or a porosity of the outer nozzle wall to be at least approximately 15% at least in part,- 32 - or a porosity of the outer nozzle wall to be at least approximately 20% at least in part in order to obtain a desired level of diffusion of hydrogen (Lau – Column 11, Lines 3-5) and a desired level of cooling (Lau – Column 10, Lines 33-37).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grafwallner in view of Calabro (U.S. Pre-grant Publication 2004/0128980), hereinafter Calabro.

Regarding Claim 5, Grafwallner teaches the invention as claimed and discussed above. Grafwallner does not teach the inner nozzle wall comprises at least a part of the plurality of the first propellant inlets.
However, Calabro teaches a rocket engine (Abstract, Line 1) with an annular combustion chamber (Figure 5, Element C) with an inner nozzle wall (74) that comprises at least a part of the plurality of the first propellant inlets (Figure 5 – the inner nozzle wall, 74, contains propellant inlets through which a first propellant component is injected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grafwallner by providing inlets in the inner nozzle wall through which the first propellant component is injected, as taught by Calabro, thereby resulting in the inner nozzle wall comprises at least a part of the plurality of the first propellant inlets, in order to cool the inner nozzle wall by seepage (Calabro – Paragraph 0007) thereby prevent damage to the inner nozzle wall from high temperatures.

Regarding Claims 6 and 7, Grafwallner teaches the invention as claimed and discussed above. Grafwallner does not teach (Claim 6) the inner nozzle wall is at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets; (Claim 7) the inner nozzle wall is porous so as to form at least a part of the plurality of first propellant inlets.
However, Calabro teaches a rocket engine (Abstract, Line 1) with an annular combustion chamber (Figure 5, Element C) with an inner nozzle wall (74) that is at least partially fluid-permeable so as to form at least a part of the plurality of first propellant inlets Figure 5 – Paragraphs 0056-0057 and 0062-0063 – the inner nozzle wall, 67, porous (Claim7) and therefore at least partially fluid permeable to form a part of the plurality of the first propellant inlets).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grafwallner by making the inner nozzle wall at least partially fluid-permeable (Claim 6)/porous (Claim7) so as to form at least a part of the plurality of first propellant inlets, as taught by Calabro, in order to cool the inner nozzle wall by seepage (Calabro – Paragraph 0007) thereby prevent damage to the inner nozzle wall from high temperatures.

Regarding Claim 9, Grafwallner teaches the invention as claimed and discussed above. Grafwallner does not teach a) all first propellant inlets are arranged or formed in the outer nozzle wall and the inner nozzle wall (This limitation is claimed as an alternative and therefore not required when another alternative is met)s 
and/or 
b) the inner nozzle wall and the outer nozzle wall have only first propellant inlets (This limitation is claimed as an alternative and therefore not required when another alternative is met), 
and/or 
C) the inner nozzle wall and/or the outer nozzle wall are/is formed from a ceramic and/or metallic material.
Abstract, Line 1) with an outer nozzle wall (75) and inner nozzle wall (74) that are formed from a ceramic material (Paragraphs 0009 and 0020 – the inner and outer walls of the combustion chamber are made from a ceramic matrix composite).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Grafwallner by making the inner nozzle wall and the outer nozzle wall formed from a ceramic material, as taught by Calabro, in order to have walls that have desirable mechanical and thermal resistant properties (Calabro – Paragraph 0009).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grafwallner in view of Calabro as applied to claim 7 above, and further in view of Lau.

Regarding Claim 8, Grafwallner teaches the invention as claimed and discussed above. Grafwallner does not explicitly teach a) a porosity of the inner nozzle wall is at least 10% at least in part, or a porosity of the inner nozzle wall is at least 15% at least in part,- 32 - or a porosity of the inner nozzle wall is at least 20% at least in part, and/or b) a porosity of the inner nozzle wall changes as a function of the spacing from a first end of the first portion (This limitation is claimed as an alternative and therefore not required when the another alternative is met), or a porosity of the inner nozzle wall changes as a function of the spacing from a first end of the first portion (This limitation is claimed as an alternative and therefore not required when the another alternative is met), wherein the porosity decreases starting from the first end of the This limitation is claimed as an alternative and therefore not required when the another alternative is met).
However, Lau teaches a thrust chamber device (Figure 4 - Abstract, Line 1 – the propulsion system is thrust chamber device) with an inner nozzle wall (54) that has a porosity that may be changed as desired to obtain a desired level of diffusion of propellant through the wall and thus a desired level of cooling (Column 10, Lines 33-37 and Line 54-Column 11, Line 5). Therefore the porosity of the inner nozzle wall is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a desired level of diffusion of hydrogen and resulting transpiration cooling.  
Therefore since the general conditions of the claim, i.e. that the inner nozzle wall was porous, were disclosed in the prior art by Grafwallner, it is not inventive to discover the optimum percent of porosity of the inner nozzle wall by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a porosity of the inner nozzle wall to be at least approximately 10% at least in part, or a porosity of the inner nozzle wall to be at least approximately 15% at least in part,- 32 - or a porosity of the inner nozzle wall to be at least approximately 20% at least in part in order to obtain a desired level of diffusion of hydrogen (Lau – Column 11, Lines 3-5) and a desired level of cooling (Lau – Column 10, Lines 33-37).


Response to Arguments
Applicant’s arguments with respect to Lau and Calabro have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741